Exhibit 10.36

SECURITY AGREEMENT

This Security Agreement is made and entered into as of April 30, 2010, by and
among M&I Marshall & Ilsley Bank (the “Bank”) and Avionics Specialties, Inc., a
Virginia corporation (“Avionics”), and OP Technologies, Inc., an Oregon
corporation (“OP”) (hereinafter separately sometimes referred to as a
“Guarantor” and collectively as the “Guarantors”).

Recitals

A. Each of the Guarantors is a wholly-owned subsidiary corporation of Aerosonic
Corporation, a Delaware corporation (the “Borrower”); and

B. Borrower desires to obtain the Loan (as hereinafter defined) from Bank, the
proceeds of which will be used by Borrower as specified in the Loan Agreement
(as hereinafter defined); and

C. The Guarantors share a community of economic interest and derive substantial
economic benefit from dealings with each other and with Borrower; and

D. The Guarantors executed and delivered that certain Guaranty Agreement of even
date in favor of Bank (the “Guaranty Agreement”) unconditionally guarantying,
among other things, Borrower’s payment and performance under the Loan Agreement
and Loan Documents (as hereinafter defined); and

E. Bank is willing to extend the Loan to Borrower to be used as specified in the
Loan Agreement, subject to the requirement that the Guarantors grant to Bank a
lien and security interest covering all Property of the Guarantors; and

F. This Agreement is executed and delivered by the Guarantors as a material
inducement to Bank to enter into the Loan Agreement.

Now, Therefore, for and in consideration of the premises, the mutual covenants
and agreements contained in this Agreement, and for other good and valuable
consideration, the receipt, legal sufficiency and reasonably equivalent value of
which are hereby mutually acknowledged, the parties, intending to be legally
bound, agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

 

1. RECITALS APPROVED

The foregoing recitals are true and correct and are incorporated by reference
into and made a part of this Agreement.

 

2. DEFINITIONS AND OTHER MATTERS

Unless the context otherwise requires, the capitalized and uncapitalized terms,
as the case may be, defined in this section 2, have the meanings set forth in
this section when used in this Agreement and are equally applicable to both the
singular and plural forms of the defined terms.

“Agreement” means this Security Agreement.

“Attorneys’ Fees” means reasonable attorneys’ fees and related costs and
expenses, including paralegal fees, incurred in all matters of collection,
enforcement, construction and interpretation, whether incurred before, during or
after the institution of any trial or other Proceeding.

“Collateral” has the meaning assigned to that term in section 3.

“Event of Default” has the meaning assigned to that term in section 14.

“Governmental Authority” has the meaning assigned to that term in the Loan
Agreement.

“Lien” has the meaning assigned to that term in the Loan Agreement.

“Loan” has the meaning assigned to that term in the Loan Agreement.

“Loan Agreement” means the Loan Agreement of even date entered into by and
between Bank and Borrower.

“Loan Documents” has the meaning assigned to that term in the Loan Agreement.

“Permitted Lien” has the meaning assigned to that term in the Loan Agreement.



--------------------------------------------------------------------------------

“Person” has the meaning assigned to that term in the Loan Agreement.

“Proceeding” has the meaning assigned to that term in the Loan Agreement.

“Property” means all property, whether real, personal, mixed, tangible or
intangible, and all interests in property, whether as owner, lessor, lessee,
licensee or otherwise.

“Secured Obligations” means and refers, separately and together, to the
following:

All liability and obligation of Guarantors to Bank under the Guaranty Agreement.

All liability and obligation of Guarantors to Bank under this Agreement.

All costs and expenses reasonably incurred by Bank to obtain, preserve, perfect
and enforce the lien and security interest granted by this Agreement.

All reasonable costs and expenses incurred by Bank for the preservation of the
Collateral and the priority of Bank’s lien and security interest in the
Collateral, and in foreclosure of that lien and security interest, including
funds advanced for the payment of any taxes, assessments, insurance premiums,
repairs, rent, storage charges, advertising costs, brokerage fees and expenses
of sale.

“Subsidiary” has the meaning assigned to that term in the Loan Agreement.

“Uniform Commercial Code,” unless otherwise expressly provided in this
Agreement, or unless the context in which used clearly indicates otherwise,
means the Uniform Commercial Code as in effect from time to time in the State of
Florida. If by reason of mandatory provisions of law, any or all matters
relating to the perfection, the effect of perfection or nonperfection, or
priority of Bank’s security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Florida, the term “Uniform Commercial Code” means, for
purposes of those provisions of this Agreement that relate to such perfection,
the effect of perfection or nonperfection, or priority and for purposes of
definitions relating to those provisions, the Uniform Commercial Code as in
effect at such time in that other jurisdiction. Unless the context in which they
are used clearly suggests otherwise, terms used in this Agreement that have a
specific meaning for purposes of the Uniform Commercial Code have the meanings
assigned to those terms by the Uniform Commercial Code.

Other Terms. Capitalized terms used in this Agreement that are not otherwise
defined in this Agreement but are defined in the Loan Agreement have the
meanings assigned to those terms in the Loan Agreement.



--------------------------------------------------------------------------------

3. GRANT OF LIEN AND SECURITY INTEREST IN THE COLLATERAL

Each Guarantor hereby grants to Bank, its successors and assigns, as collateral
security for the Secured Obligations, a lien and security interest in and to all
Property of each Guarantor, wherever located, however arising or created, and
whether now owned or existing or hereafter arising, created or acquired,
including all proceeds and products thereof, whether tangible or intangible,
including proceeds of insurance, and all of each Guarantor’s right, title and
interest in and to each and all of the following items of Property within the
meaning of the Uniform Commercial Code, and all proceeds and products thereof
(collectively the “Collateral”):

Account.

Chattel paper.

Payment intangible.

General intangible.

Money.

Deposit account.

Document.

Instrument.

Investment property.

Letter-of-credit right.

Commercial tort claim.

Goods.

Equipment.



--------------------------------------------------------------------------------

Inventory.

Record.

Notwithstanding anything to the contrary, the types or items of Collateral
described in this section do not include any rights or interest in any Property
of each Guarantor to the extent that the granting of a lien or security interest
therein to Bank under this Agreement is prohibited as a matter of law.

 

4. FINANCING STATEMENTS

Each Guarantor hereby irrevocably authorizes Bank at any time and from time to
time to file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets or personal property of each Guarantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of the Uniform Commercial Code or analogous provisions of such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by the Uniform Commercial
Code of the applicable jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether each
Guarantor is an organization, the type of organization and any organization
identification number issued to each Guarantor (if required by the applicable
jurisdiction) and, (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. Each
Guarantor agrees to furnish any such information to Bank promptly upon Bank’s
request.

 

5. LETTER-OF-CREDIT RIGHTS

If any Guarantor is at any time a beneficiary under a letter of credit now or
hereafter issued in favor of that Guarantor, that Guarantor shall promptly
notify Bank thereof and, at the request and option of Bank, that Guarantor
shall, pursuant to an agreement in form and substance satisfactory to Bank,
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to Bank of the proceeds of any drawing under the letter
of credit or (ii) arrange for Bank to become the transferee beneficiary of the
letter of credit, with Bank agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied (x) in the absence of an
Event of Default, as the Guarantor shall direct, or (y) after an Event of
Default shall have occurred and be continuing, towards payment of the Secured
Obligations.

 

6. INVESTMENT PROPERTY

If any Guarantor shall at any time hold or acquire any certificated securities,
that Guarantor shall forthwith endorse, assign and deliver the same to Bank,
accompanied by such instruments of transfer or assignment duly executed in blank
as Bank may from time to time specify. If any securities now or hereafter
acquired by any Guarantor are uncertificated and are issued to the Guarantor or
its nominee directly by the issuer thereof, that Guarantor shall immediately
notify Bank thereof and, at Bank’s request and option, pursuant to an agreement
in form and substance satisfactory to Bank, either (a) cause the issuer to agree
to comply



--------------------------------------------------------------------------------

with instructions from Bank as to those securities, without further consent of
the Guarantor or such nominee, or (b) arrange for Bank to become the registered
owner of the securities. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Guarantor are held by that Guarantor or its nominee through a securities
intermediary or commodity intermediary, that Guarantor shall immediately notify
Bank thereof and, at Bank’s request and option, pursuant to an agreement in form
and substance satisfactory to Bank, either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from Bank to such securities
intermediary as to such securities or other investment property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by Bank to such commodity intermediary, in each case without further
consent of the Guarantor or such nominee, or (ii) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for Bank to become the entitlement holder with respect to such
investment property, with the Guarantor being permitted, only with the consent
of Bank, to exercise rights to withdraw or otherwise deal with such investment
property. Bank agrees with each Guarantor that Bank shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by the Guarantor, unless an
Event of Default has occurred and is continuing, or, after giving effect to any
such investment and withdrawal rights not otherwise permitted by the Loan
Documents, would occur. The provisions of this section shall not apply to any
financial assets credited to a securities account for which Bank is the
securities intermediary.

 

7. COLLATERAL IN THE POSSESSION OF A BAILEE

If any goods comprising the Collateral are at any time in the possession of a
bailee, that Guarantor shall promptly notify Bank thereof and, if requested by
Bank, shall promptly obtain an acknowledgement from the bailee, in form and
substance satisfactory to Bank, that the bailee holds such Collateral for the
benefit of Bank and shall act upon the instructions of Bank, without the further
consent of the Guarantor. Bank agrees with each Guarantor that Bank shall not
give any such instructions unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Guarantor
with respect to the bailee.

 

8. ELECTRONIC CHATTEL PAPER AND TRANSFERABLE RECORDS

If any Guarantor at any time holds or acquires an interest in any electronic
chattel paper or any “transferable record,” as that term is defined in §201 of
the federal Electronic Signatures in Global and National Commerce Act, or in §16
of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, that Guarantor shall promptly notify Bank thereof and, at the
request of Bank, shall take such action as Bank may reasonably request to vest
in Bank control under §9-105 of the Florida Uniform Commercial Code of such
electronic chattel paper or control under §201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, §16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record. Bank agrees with each Guarantor that Bank will
arrange, pursuant to procedures satisfactory to Bank and so long as such
procedures will not result in Bank’s loss of control, for each Guarantor to make
alterations to the electronic chattel paper or transferable record permitted
under §9-105 of the Florida Uniform Commercial Code or, as the case may be, §201
of the federal Electronic Signatures in Global and National Commerce Act or §16
of the Uniform Electronic Transactions Act for a party in control to make
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Guarantor
with respect to such electronic chattel paper or transferable record.



--------------------------------------------------------------------------------

9. COMMERICAL TORT CLAIMS

If any Guarantor at any time holds or acquires a commercial tort claim in excess
of Twenty-five Thousand Dollars ($25,000.00), upon the filing of a complaint or
counter-claim for such claim, that Guarantor shall promptly furnish to Bank
copies of all pleadings made in connection therewith, and shall grant to Bank in
writing, a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to Bank.

 

10. PROMISSORY NOTES AND TANGIBLE CHATTEL PAPER

If any Guarantor shall at any time hold or acquire any promissory notes or
tangible chattel paper, that Guarantor shall forthwith endorse, assign and
deliver the same to Bank, accompanied by such instruments of transfer or
assignment duly executed in blank as Bank may from time to time specify.

 

11. SUBSIDIARIES

Each Guarantor agrees that it will promptly cause any future, direct or
indirect, Subsidiary of the Guarantor to execute and deliver to Bank a security
agreement, in a form and substance satisfactory to Bank as Bank shall determine
in its sole discretion, covering all Property of that future Subsidiary and
granting to Bank a perfected, first priority lien and security interest therein,
as collateral security for the Secured Obligations.

 

12. GUARANTORS’ WARRANTIES AND REPRESENTATIONS

Each Guarantor covenants, represents, warrants and promises to Bank that:

Organization. Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.

Authority. Guarantor has the authority to execute, deliver and perform this
Agreement; the execution and performance of this Agreement have been duly
authorized by all necessary corporate and shareholder action on the part of
Guarantor, and this Agreement is the legal and binding obligation of Guarantor,
enforceable in accordance with its provisions.

Place of Business: Chief Executive Office. Avionic’s place of business and chief
executive office is located at 3367 Earlysville Road, Charlottesville, Virginia
22936. Avionic does not have a place of business outside of the State of
Virginia or Albemarle County, Virginia. OP’s place of business and chief
executive office is located at 1212 N. Hercules Avenue, Clearwater, Florida
33765. OP does not have a place of business outside of the State of Florida or
Pinellas County, Florida.



--------------------------------------------------------------------------------

Location of Collateral. The Collateral is located at 3367 Earlysville Road,
Charlottesville, Virginia 22936, in the County of Albemarle and at 1212 N.
Hercules Avenue, Clearwater, Florida 33765, in the County of Pinellas. All
Collateral owned or in the possession of Avionic as of the date of this
Agreement has been located continuously in the County of Albemarle, State of
Virginia, for the preceding four (4) months. All Collateral owned or in the
possession of OP as of the date of this Agreement has been located continuously
in the County of Pinellas, State of Florida, for the preceding four (4) months.

Collateral is Business Property. The Collateral is used by each Guarantor for
business purposes in the ordinary conduct of each Guarantor’s business, and is
not used for household or personal purposes, and does not constitute consumer
goods within the meaning of the Uniform Commercial Code.

Ownership of Collateral. Avionics is the direct and beneficial owner of the
Collateral of Avionics, and OP is the direct and beneficial owner of the
Collateral of OP. The Guarantors have, and as to any after-acquired Collateral
that becomes subject to this Agreement, will have, good, indefeasible and
merchantable title to, and ownership of, the Collateral.

No Prior Liens. The Collateral is free and clear of any and all Liens, except
for the Lien granted to Bank pursuant to this Agreement and any Permitted Lien.
Except for any financing statement filed in favor of Bank or in connection with
a Permitted Lien, there is no financing statement under the Uniform Commercial
Code or other writing creating or evidencing a Lien or security interest now on
file in any public office covering any of the Collateral.

Federal Tax Identification Number. Avionics’s federal taxpayer identification
number is 54-1648275. OP’s federal taxpayer identification number is 20-4315559.

Perfected, First Lien and Security Interest. Upon filing and indexing a Uniform
Commercial Code Financing Statement (UCC 1) by Bank with the Virginia Secretary
of State as to Avionics, and with the Oregon Secretary of State as to OP, in
accordance with the requirements of the Florida Uniform Commercial Code, the
security interest granted to Bank by this Agreement will constitute a perfected
first lien and security interest in the Collateral to the extent that a security
interest may be perfected by filing under the Florida Uniform Commercial Code.

No Change of Name. Each Guarantor has not changed its name, or the name under
which each Guarantor conducts its business, within five (5) years preceding the
date of this Agreement.

 

13. GUARANTORS’ COVENANTS AND AGREEMENTS

Each Guarantor covenants and agrees with Bank that:

Financing Statements. Each Guarantor, at its expense, shall make, procure,
execute and deliver such financing statements, and any amendments, supplements
and other writings, and shall take such other actions as Bank may, from time to
time, require, as Bank reasonably deems to be necessary or appropriate



--------------------------------------------------------------------------------

to perfect, preserve, protect and enforce the lien and security interest granted
to Bank pursuant to this Agreement, and to satisfy all requirements of the
Uniform Commercial Code or applicable law of any jurisdiction governing the
granting, perfection, preservation and enforcement of Bank’s lien and security
interest in and to each item of the Collateral. Each Guarantor authorizes Bank,
from time to time, at Guarantor’s expense, to file any Uniform Commercial Code
financing statement or other statements relating to the Collateral (without
Guarantor’s signature thereon) which Bank deems appropriate, and each Guarantor
appoints Bank as Guarantor’s attorney-in-fact to execute any such financing or
other statements in Guarantor’s name and to perform all other acts which Bank
deems appropriate to perfect and to continue perfection of the lien and security
interest granted by this Agreement.

Other Financing Statements. While this Agreement continues in full legal force
and effect and is not terminated, each Guarantor will not execute or deliver,
and there will not be on file in any public office, any financing statement
creating or evidencing a Lien covering any of the Collateral, except for any
Liens in favor of Bank and any financing statement filed with respect to
Permitted Liens. Each Guarantor further agrees that it will keep the Collateral
free from any Lien or any other legal or equitable process of any kind or
character, except for any Liens in favor of Bank or any financing statement
filed with respect to Permitted Liens.

Condition of the Collateral. The Guarantors shall keep the equipment comprising
the Collateral in good operating condition and repair, ordinary wear and tear
excepted.

Removal. None of the inventory or equipment comprising the Collateral shall be
removed from its present location or disposed of by the Guarantors without the
prior written consent of Bank, other than sales and consumption of inventory in
the normal conduct of the business.

Taxes. The Guarantors will pay as and when due and payable all taxes, levies,
assessments and other impositions levied on the Collateral or any part thereof.

Insurance. The Guarantors shall have and maintain insurance at all times with
respect to the equipment and inventory comprising the Collateral in such
amounts, in such form, and with such companies as is reasonably satisfactory to
Bank. All such policies of insurance shall provide for thirty (30) days prior
written notice to Bank of cancellation or other adverse action with respect to
the policy. The Guarantors, as soon as commercially reasonably practicable upon
the execution and delivery of this Agreement, and from time to time as requested
by Bank, shall provide Bank with a certificate of insurance or other evidence
satisfactory to Bank of compliance with the insurance requirements of this
Agreement.

Notice of Changes. The Guarantors will immediately notify Bank of any change in
the Guarantors’ Federal tax identification numbers, principal places of
business, chief executive offices or places of organization.

Compliance With Laws. The Guarantors will comply with all statutes and laws, and
the valid rules, ordinances and regulations of governmental authority relating
to the ownership, use, storage, operation and possession of the equipment,
inventory and other tangible items comprising the Collateral, and the conduct of
each Guarantor’s business.



--------------------------------------------------------------------------------

Further Assurances. Upon the request of Bank, the Guarantors shall do all acts
and things that Bank may, from time to time, reasonably deem necessary or
advisable to enable Bank to perfect, maintain and continue the perfection and
priority of its security interest in the Collateral, or to facilitate the
exercise by Bank of any rights or remedies granted to Bank under this Agreement
or by law.

 

14. EVENTS OF DEFAULT

Each Guarantor shall be in default under this Agreement upon the happening of
any of the following acts, events or omissions (hereinafter each called an
“Event of Default”):

If the Guarantors fail to pay the Secured Obligations, or any installment or
part thereof, when it becomes due, whether at the stated maturity, by
acceleration, or otherwise.

The occurrence of an Event of Default under the Loan Agreement or any of the
Loan Documents.

If the Guarantors are in breach or default of this Agreement and such breach or
default is not cured within ten (10) days after written notice of such default
is delivered to the Guarantors by Bank.

If any statement, covenant, representation or warranty of the Guarantors
contained in this Agreement is false, misleading or erroneous in any material
respect.

In the event one of the Guarantors shall:

Execute a general assignment for the benefit of its creditors;

Become the subject, voluntarily or involuntarily, of any bankruptcy, insolvency
or reorganization proceeding;

Admit in writing its inability to pay its debts generally as they become due or
fail to pay its debts as they become due;

Apply for or consent to the appointment of a custodian, receiver, trustee or
liquidator of itself or of all or a substantial part of its assets;

File a voluntary petition seeking protection under any debtor’s relief or other
insolvency law now or hereafter existing;



--------------------------------------------------------------------------------

File an answer admitting the material allegations of, or consenting to, or
default in filing an answer to, a petition filed against it in any bankruptcy,
reorganization or other insolvency proceedings; or

Institute or voluntarily be or become a party to any other judicial proceeding
intended to effect a discharge of its debts, in whole or in part, or a
postponement of the maturity or the collection thereof, or a suspension of any
of the rights or powers of Bank granted under this Agreement.

In the event an order, judgment or decree shall be entered by any court of
competent jurisdiction appointing a custodian, receiver, trustee or liquidator
of the Guarantor, or of all or any substantial part of its Property.

In the event of the failure to have discharged within a period of thirty
(30) days after the commencement thereof of any attachment, sequestration or
similar proceedings against any of the Guarantor’s Property.

In the event the ownership of the Collateral or any of the Collateral or any
legal or equitable interest therein, becomes vested in a Person other than one
of the Guarantors, other than sales and consumption of inventory in the ordinary
course of business.

In the event of the loss, theft, destruction, reduction in value, damage to or
condemnation of the Collateral, or any material part of the Collateral, unless
such loss is fully covered by proceeds of insurance.

 

15. BANK’S RIGHTS AND REMEDIES

Bank, at any time, either before or after an Event of Default, at the sole
option of Bank, but without any obligation to do so, may discharge, satisfy,
perform or cause to be discharged, satisfied or performed, for and on behalf of
the Guarantors, any covenants, representations, warranties or agreements
contained in this Agreement which the Guarantors have failed or refuse to
perform, and may pay for the repair, maintenance and preservation of any of the
Collateral, including the payment of liens, taxes and the purchase of insurance,
and may do all other things deemed necessary or proper by Bank to perfect the
lien and security interest granted by this Agreement, and to preserve, collect,
enforce and protect the Collateral, and the proceeds of any insurance insuring
the Collateral, and all sums expended or obligations incurred therefor,
including Attorneys’ Fees, court costs, agents’ fees or commissions, or any
other costs or expenses incurred by Bank in connection therewith, shall become
part of the Secured Obligations, shall bear interest from the date of payment at
the rate of eighteen percent (18%) per annum or, if less, the maximum contract
rate of interest permitted to be charge by applicable law, and shall be secured
by this Agreement.

 

16. GENERAL RIGHTS AND REMEDIES OF BANK

In addition to all rights and remedies granted to Bank at law, in equity or by
agreement, including this Agreement, Bank has and may exercise all rights and
remedies afforded a secured party under the Uniform Commercial Code.



--------------------------------------------------------------------------------

17. PUBLIC OR PRIVATE SALE OF THE COLLATERAL

After the occurrence of an Event of Default, Bank or its nominee, unless
otherwise proscribed by law, after giving ten (10) days’ written notice to the
Guarantors of intention to do so, may, from time to time, sell, assign and
deliver the whole or any part of the Collateral at any broker’s board or at any
private sale or at public auction, with or without demand or advertisement of
the time or place of sale or adjournment thereof or otherwise, for cash, for
credit or for other property, for immediate or future delivery, and for such
price or prices and on such terms, and subject to such conditions and other
provisions, as Bank in its sole discretion may determine. At any sale, Bank may
bid for or purchase free from any right or redemption on the part of the
Guarantors (all said rights being hereby waived and released), with respect to
any portion of or all the Collateral offered for sale and may make payment on
account thereof by using any claim then due and payable to Bank by the
Guarantors as a credit against the purchase price, and Bank may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability therefor. An agreement to sell all or any part of the
Collateral shall be treated as a sale thereof, and Bank shall be free to carry
out such sale pursuant to such agreement, and the Guarantors shall not be
entitled to the return of any Collateral subject thereto, notwithstanding that
after Bank shall have entered into such agreement, each Event of Default shall
have been remedied or the Secured Obligations shall have been paid or otherwise
satisfied or discharged in full. The Guarantors will execute and deliver such
documents and take such other action as Bank deems necessary or advisable in
order that any such sale shall be made in compliance with law.

Each Guarantor agrees that ten (10) days’ prior written notice of the time and
place of any sale or other intended disposition of any of the Collateral
constitutes reasonable notification before disposition of the Collateral for
purposes of the Uniform Commercial Code. The notice (if any) of such sale shall
(i) in case of a public sale, state the time and place fixed for such sale, and
(ii) in the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Bank may fix in the
notice of such sale. Bank shall not be obligated to make any such sale pursuant
to any such notice. Bank may, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned.

Upon any such sale Bank shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each purchaser at
any such sale shall hold the Collateral so sold to it absolutely and free from
any claim or right of whatsoever kind of the Guarantors, including any equity or
right of redemption of the Guarantors that may be waived, and the Guarantors, to
the extent permitted by law, specifically waive all rights of redemption, stay
or appraisal which they have or may have under any law now existing or hereafter
adopted.

In case of any sale of all or part of the Collateral on credit or for future
delivery, the Collateral so sold may be retained by Bank until the selling price
is paid by the purchaser, but Bank does not incur any liability in case of the
failure of such purchaser to take up and pay for the Collateral so sold and, in
case of any such failure, such Collateral may again be sold upon like notice.

Each Guarantor hereby irrevocably consents to any act by Bank or its agents in
entering upon any premises for the purpose of either: (i) inspecting the
Collateral or (ii) taking possession of the Collateral after any Event of
Default, and each Guarantor hereby waives its right to assert against Bank or
its agents any claim based upon trespass or any similar cause of action for
entering upon any premises where the Collateral may be located.



--------------------------------------------------------------------------------

In connection with Bank’s exercise of any rights or remedies under this
Agreement, Bank may—

Require the Guarantors to assemble all records pertaining to the Collateral and
make them available to Bank at a place to be designated by Bank which is
reasonably convenient to all parties.

Without charge, use or occupy the premises of the Guarantors or premises under
any of the Guarantor’s control.

Without charge, use any patent, trademark, trade name, or other intellectual
property or technical process used by the Guarantors in connection with any of
the Collateral.

Rely conclusively upon the advice or instructions of any one or more brokers or
other experts selected by Bank to determine the method or manner of disposition
of any of the Collateral and, in such event, any disposition of the Collateral
by Bank in accordance with such advice or instructions is deemed to be
commercially reasonable.

Collect and apply all proceeds of the Collateral, may endorse the name of the
Guarantors on any and all checks, drafts, money orders, notes, acceptances or
other instruments of the same or a different nature, constituting, evidencing or
relating to the Collateral, and may receive and open all mail addressed to the
Guarantors and remove therefrom any cash or noncash items of payment
constituting proceeds of the Collateral.

Adjust, settle, and cancel any and all insurance covering any Collateral,
endorse the name of the Guarantors on any and all checks or drafts drawn by any
insurer, whether representing payment for a loss or a return of unearned
premium, and execute any and all proofs of claim and other documents or
instruments of every kind required by any insurer in connection with any payment
by such insurer.

Notify account debtors that their accounts have been assigned to Bank, and that
payments in respect of those accounts should be made directly to Bank.

 

18. COSTS AND EXPENSES OF ENFORCEMENT

The Guarantors shall pay all costs and expenses incurred by Bank in enforcing
this Agreement, realizing upon any Collateral and collecting any of the Secured
Obligations, including Attorneys’ Fees and costs, whether suit is brought or
not, and the Guarantors shall be liable for any deficiencies in the event the
proceeds of disposition of the Collateral does not satisfy the Secured
Obligations in full.



--------------------------------------------------------------------------------

19. BANK NOT LIABLE

All risk and liability for safekeeping of the Collateral shall at all times,
either before or after possession thereof by Bank, remain that of the
Guarantors. Bank shall not be liable for any act or omission on the part of
Bank, its officers, agents, representatives, or employees, except for willful
misconduct or gross negligence. Nothing contained in this Agreement shall be
construed as requiring or obligating Bank to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by Bank, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the monies due or to become due in respect
thereof or any Property covered thereby. Nothing contained in this Agreement
relieves the Guarantors of any of their obligations under this Agreement or any
of the other of the Loan Documents or imposes any obligation on Bank to proceed
in any particular manner with respect to the Collateral or any part thereof, or
in any way limit the exercise by Bank of any other or further right which it may
have under this Agreement, any of the other Loan Documents, any other agreement,
by law or otherwise.

 

20. INDEMNIFICATION

Each Guarantor shall indemnify and hold Bank harmless from any and all claims,
causes of action, or other proceedings, and from any and all liability, loss,
damage and expense of every nature, arising by reason of Bank’s enforcement of
its rights and remedies under this Agreement, other than claims, causes of
action, or other proceedings arising from the gross negligence or willful
misconduct of Bank. As to any action taken by Bank under this Agreement, Bank
shall not be liable for any error of judgment or mistake of fact or law, absent
gross negligence or willful misconduct on its part.

 

21. CUMULATIVE AND CONCURRENT REMEDIES

Each and every right and remedy given Bank, to the extent permitted by law, is
cumulative and concurrent, and is in addition to any other right or remedy
granted to Bank pursuant to this Agreement or now or hereafter existing at law
or in equity, by statute or by agreement, and the exercise or partial exercise
of any such right or remedy does not preclude the exercise of any other right or
remedy.

 

22. APPLICATION OF PROCEEDS

Bank shall apply the proceeds of any sale of the whole or any part of the
Collateral, after first deducting all reasonable costs and expenses of
collection, sale and delivery (including reasonable Attorneys’ Fees through all
Proceedings) incurred by Bank in connection with such sale, to the payment of
all or any amounts due and payable in respect of the Secured Obligations and,
upon payment in full of all such amounts, shall pay over any balance of such
proceeds and other monies according to law, and unless otherwise legally
obligated, to the Guarantors. Bank shall account to the Guarantors for any
surplus. If the proceeds are not sufficient to pay the Secured Obligations in
full, each Guarantor shall remain liable for any deficiency.



--------------------------------------------------------------------------------

23. RELEASE OF COLLATERAL

Upon payment, performance or other satisfaction in full of the Secured
Obligations, this Agreement shall terminate and each Guarantor shall be entitled
to the return, at its expense, of such of the Collateral remaining in the
possession of Bank as has not theretofore been sold pursuant to this Agreement,
together with any monies at the time held by Bank as Collateral under this
Agreement.

 

24. NO WAIVER

The failure of Bank to insist upon or enforce strict performance of any
provision of this Agreement or to exercise any right, power or authority under
this Agreement or available at law, in equity or by agreement, or the single or
partial exercise of any such right, power or authority, shall not preclude any
or further exercise thereof or the exercise of any other right, power or
authority, or be construed as a waiver, renouncement or relinquishment to any
extent of Bank’s right to assert or rely upon that provision, right, power or
authority in that or any other instance, and that provision, right, power or
authority shall continue in full legal force and effect without waiver,
renouncement or relinquishment. No waiver by Bank of any provision of this
Agreement shall be binding unless in writing and signed by Bank. No waiver by
Bank of any provision of this Agreement shall be deemed or shall constitute a
waiver of any other provision of this Agreement, whether or not similar, nor
shall any waiver constitute a continuing waiver, unless otherwise expressly
provided.

 

25. SEVERABILITY

Each paragraph, section, provision, sentence and part thereof of this Agreement
is severable from each other paragraph, section, provision, sentence or part
thereof of this Agreement, and the invalidity or unenforceability of any such
paragraph, section, provision, sentence or part thereof, does not affect the
validity or enforceability of the balance of this Agreement. In the event that
any provision of this Agreement conflicts with the law under which this
Agreement is to be construed or if any such provision is held invalid by a court
of competent jurisdiction, the parties to this Agreement intend that (i) such
provision be deemed to be amended and restated to reflect as nearly as possible
the original intentions of the parties in conformity with applicable law, and
(ii) the remaining terms, provisions, covenants and restrictions of this
Agreement remain in full legal force and effect in accordance with their
provisions. If any provision of this Agreement is held invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall attach only to
such provision in that jurisdiction and does not in any manner affect or render
invalid or unenforceable that provision in any other jurisdiction or any other
provision of this Agreement in that or any other jurisdiction.

 

26. AMENDMENT

Neither this Agreement nor any provision of this Agreement may be changed,
waived, discharged or terminated orally nor in any manner other than by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.



--------------------------------------------------------------------------------

27. GOVERNING LAW

The validity, construction, enforcement and interpretation of this Agreement is
to be governed by the substantive laws of the State of Florida, without
application of its conflicts of law principles, and the Federal law of the
United States of America, except to the extent that the Florida Uniform
Commercial Code requires the application of the law of another state. Any
action, suit or proceeding arising out of this Agreement must be brought in the
courts of the State of Florida, or in the United States courts located within
the State of Florida, and each party irrevocably consents to and submits to the
jurisdiction of those courts for the purpose of any suit, action or proceeding
arising out of this Agreement, and irrevocably waives any objection which such
party now or hereafter may have to the institution of any such suit, action or
proceeding in a state or federal court located within the State of Florida, and
further irrevocably waives any claim that such suit, action or proceeding in any
such court has been brought in an inconvenient forum. The parties further agree
that for purposes of any State court proceeding, the Thirteenth Judicial Circuit
in and for Hillsborough County, Florida, and for purposes of any federal court
proceeding, the United States District Court for the Middle District of Florida,
Tampa Division, is the proper venue, and each party waives any defense or claim
that such venue is an improper or inconvenient forum and consents to the
personal jurisdiction of such courts.

 

28. WAIVER OF JURY TRIAL

Each party, as a condition of its right to enforce or defend any right under or
in connection with this Agreement, waives any right to a trial by jury and
agrees that any action shall be tried before a court and not before a jury.

 

29. CONSTRUCTION

Whenever the context so requires, references in this Agreement to the singular
shall include the plural, and the plural shall include the singular, and the
masculine the feminine, the feminine the masculine, and the neuter both. There
shall be no rule of construction for or against any party by reason of the
physical preparation of this Agreement.

 

30. THIRD-PARTY BENEFICIARY

Nothing contained in this Agreement is to be construed so as to grant or confer
on any Person other than Bank and the Guarantors, and their respective
successors and permitted assigns, any rights or privileges under this Agreement,
and no Person is intended to be a third party beneficiary of this Agreement.

 

31. HEADINGS

Paragraph, section and other headings used in this Agreement are used for
convenience only and should not be construed as limiting this Agreement or any
of its several paragraphs, sections or other parts to the provisions described
by those headings.



--------------------------------------------------------------------------------

32. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding between the
parties and supersedes any prior agreement relating to the subject matter of
this Agreement.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

BANK:

 

M&I MARSHALL & ILLSLEY BANK

   

GUARANTOR:

 

AVIONICS SPECIALTIES, INC.

By:   /S/ John Astrab     By:   /S/ Douglas Hillman Its:         Its:     Name:
        Name:        

GUARANTOR:

 

OP TECHNOLOGIES, INC.

      By:   /S/ Douglas Hillman       Its:           Name:    

[Signature Page to Security Agreement]